t c memo united_states tax_court david p buffano petitioner v commissioner of internal revenue respondent docket no 27905-09l filed date david p buffano pro_se brian a press for respondent memorandum findings_of_fact and opinion gale judge pursuant to sec_6320 and sec_6330 petitioner petitioned the court to review a notice_of_determination concerning collection action s under sec_6320 and or determination_letter issued to him by the internal_revenue_service office of appeals appeals the determination_letter took the position that petitioner was not entitled to challenge his underlying tax_liabilities for and because he had previously received statutory notices of deficiency for those years the determination_letter concluded that petitioner was not entitled to any relief from a proposed levy to collect his and federal_income_tax liabilities petitioner through an amended petition challenged the determination_letter on multiple grounds after the case was set for trial respondent moved for summary_judgment and the court granted respondent’s motion with respect to all issues raised by petitioner except the issue of whether he had received notices of deficiency for and so as to preclude him from challenging his underlying tax_liabilities for those years see sec_6330 we hold that petitioner received notices of deficiency for and and thus in this proceeding may not challenge his underlying tax_liabilities for those years we therefore sustain appeals’ determination that petitioner is not entitled to any relief from the proposed levy findings_of_fact petitioner resided in illinois when his petition was filed he did not file a federal_income_tax return for or all section references are to the internal_revenue_code in effect at all relevant times respondent mailed to petitioner a letter final notice_of_intent_to_levy and notice of your right to a hearing levy notice with respect to his federal_income_tax liabilities for and in response to the levy notice petitioner timely submitted a form request for a collection_due_process or equivalent_hearing the appeals settlement officer who conducted petitioner’s collection_due_process_hearing cdp hearing pursuant to his request obtained copies of notices of deficiency issued to petitioner for and each dated date and a confirmation of their mailing from respondent’s records the settlement officer retrieved from the u s postal service web site two track confirm printouts confirming that items bearing the same certified mail numbers as appeared on the and notices of deficiency were delivered to an address in colfax illinois on date the settlement officer further noted that the colfax illinois address on the notices of deficiency matched the address petitioner gave on his form requesting the cdp hearing the determination_letter subsequently mailed to petitioner stated the determination of appeals is that you are not entitled to relief from the proposed collection action internal records show that you previously had an opportunity to challenge the liability in response to a statutory_notice_of_deficiency and failed to do so you did not provide any financial information so your ability to pay could be determined and you would not be eligible for any collection alternatives at the present time because you are not in compliance with the filing of all required tax returns i background opinion we denied respondent’s motion for summary_judgment with respect to the issue of whether petitioner had received statutory notices of deficiency for and finding that petitioner’s response to the motion denying that he had received the notices raised a genuine dispute as to a material fact precluding summary adjudication of that issue when the case was called for trial however petitioner refused to offer any sworn testimony or other evidence to support his assertion that he had not received the notices instead petitioner maintained that it was respondent’s burden to prove that he had received notices of deficiency for those years respondent offered into evidence the administrative record and a substitute u s postal service form_3877 form ii applicable rules for a levy the secretary may collect a taxpayer’s unpaid tax by levying upon the taxpayer’s property or rights to property see sec_6331 such a levy however generally requires that the secretary first notify the taxpayer in writing of his right indeed petitioner declined to offer any testimony or evidence on any matter he also failed to file a posttrial brief as directed by the court to a prelevy hearing with appeals on the issue of whether the levy is appropriate see sec_6330 b if the taxpayer timely requests a hearing the appeals officer must at the hearing verify that the requirements of any applicable law or administrative procedure have been met see sec_6330 in addition the taxpayer generally may raise at the hearing any relevant issue relating to the unpaid tax or the levy see sec_6330 the taxpayer also may challenge the existence or amount of the underlying tax_liability but only if he did not receive any statutory_notice_of_deficiency with respect to the liability or otherwise have an opportunity to dispute the liability see sec_6330 the preclusion of a challenge to the underlying tax_liability pursuant to sec_6330 generally requires actual receipt of the notice_of_deficiency by the taxpayer see 114_tc_604 see also sapp v commissioner tcmemo_2006_104 iii discussion petitioner contends that he did not receive notices of deficiency for and and unless respondent can prove otherwise he is entitled in this proceeding to challenge his underlying tax_liabilities for those years we disagree as described in our findings the settlement officer undertook to satisfy the verification requirement of sec_6330 by obtaining copies of notices of deficiency issued to petitioner for and and track and confirm printouts from the u s postal service confirming delivery to the address petitioner used on his cdp hearing request of items bearing the same certified mail numbers as the notices of deficiency the foregoing documents are included in the administrative file of petitioner’s cdp hearing which is a part of the record at trial respondent offered into evidence a substitute form_3877 which records that two notices of deficiency bearing the same certified mail numbers just noted were mailed to petitioner on date at the colfax illinois address he listed as his address on his cdp hearing request the form_3877 constitutes proof of mailing of the notices of deficiency absent contrary evidence see 724_f2d_808 9th cir 60_tc_522 aff’d 499_f2d_550 2d cir petitioner has offered no contrary evidence evidence that respondent properly mailed the notices of deficiency raises a presumption that they were actually received by the addressee namely petitioner see 111_us_185 estate of wood v we consider the administrative record for the limited purpose of establishing information that was available to the settlement officer when preparing the notice_of_determination see 136_tc_463 santa v commissioner tcmemo_2013_178 at n sanchez v commissioner tcmemo_2011_149 slip op pincite n commissioner 92_tc_793 aff’d 909_f2d_1155 8th cir 75_tc_318 aff’d without published opinion 673_f2d_1332 7th cir the finding that petitioner actually received the notices is further supported by the fact that the colfax illinois address used on the notices was the same address petitioner subsequently used on his cdp hearing request absent any evidence to the contrary we find that petitioner was residing at that address when the notices were mailed there the court may find on the basis of the foregoing presumption that petitioner did in fact receive the notices of deficiency unless he adequately rebuts the presumption through credible testimony or other competent evidence that he did not in fact receive them see eg sego v commissioner t c pincite butti v commissioner tcmemo_2006_66 because petitioner failed to present any sworn testimony or other evidence at trial his bare assertion that he did not receive the notices of deficiency has no evidentiary support and does not rebut the presumption of their receipt we conclude that petitioner received notices of deficiency for and and hence that he is precluded in this proceeding from challenging the underlying tax_liabilities for those years we sustain appeals’ determination that the proposed levy to collect his and federal_income_tax liabilities may proceed to reflect the foregoing decision will be entered for respondent
